Order, Supreme Court, New York County (Eve Preminger, J.), entered November 15, 1988, which granted the plaintiff’s motion to vacate a prior order granting defendant’s motion for summary judgment on default, unanimously affirmed, without costs, on condition that authorizations pertaining to Dr. Katz and Dr. Black are furnished to defendant’s counsel within 30 days from the date of entry of this court’s order.
A motion court’s discretion over its calendar should not be disturbed absent clear abuse, which is lacking here. (Rodriguez v Middle Atl. Auto Leasing, 122 AD2d 720.) Moreover, this State has adopted a liberal policy with respect to opening defaults so that the parties may have their day in court. (Picinic v Seatrain Lines, 117 AD2d 504.)
The record sufficiently shows the existence of reasonable excuse and the existence of a meritorious claim to affirm the discretion exercised by the IAS court. (La Buda v Brookhaven Mem. Hosp. Med. Center, 98 AD2d 711, affd 62 NY2d 1014.) Concur—Ellerin, J. P., Wallach, Smith and Rubin, JJ.